Citation Nr: 0005241	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-00 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from December 1978 to December 
1982.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, which granted service 
connection for the veteran's low back disability and a 10 
percent disability evaluation effective January 19, 1997, the 
original date of claim.

By remand dated June 1999, the Board returned this matter to 
the RO in order for the veteran to be afforded a VA 
examination to more adequately assess the nature and extent 
of his low back disability.  Such action having been 
completed, the case has been referred to the Board for 
resolution.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's low back disability is currently manifested 
by subjective complaints of pain and objective evidence of 
pain with no more than slight limitation of motion.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for a low back disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.1-
4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5292 (1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The present appeal arises from an August 1997 rating decision 
which established service connection for low back pain as 
secondary to a service connected disability and assigned an 
initial evaluation of 10 percent effective from January 10, 
1997, the original date of claim.  By the same rating 
decision, the RO continued a 10 percent disability evaluation 
for residuals of a fracture of the right tibia and fibula 
with shortening of the right lower extremity.  The veteran 
appealed the evaluation assigned for his low back disability 
claiming it should be higher to reflect more accurately the 
severity of his symptomatology.  Specifically, he alleges 
that he is entitled to a 20 percent disability evaluation.  
When a veteran disagrees with the initial evaluation assigned 
following a grant of service connection, separate evaluations 
may be assigned for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Accordingly, the Board is to consider the entire period of 
the veteran's disability in order to provide for the 
possibility of staged ratings.

The veteran's assertion of entitlement to a higher rating for 
his back symptomatology is sufficient to establish a well-
grounded claim for a higher evaluation pursuant to 
38 U.S.C.A. § 5107 (West 1991).  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994);  Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992).  Having examined the record in support of 
this claim, the Board also finds that the VA has obtained and 
fully developed all relevant evidence necessary for the 
equitable disposition of the veteran's claim. The development 
requested in the Remand has been accomplished.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 4.1 (1999).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree 
of disability will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making a disability evaluation.  38 C.F.R. § 4.1 (1999).  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has emphasized that when 
assigning a disability rating, it is necessary to consider 
functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement.  DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  38 C.F.R. § 4.40 
(1999).  The factors of disability reside in reductions of 
their normal excursion of movements in different planes. 
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  38 C.F.R. § 4.45 (1999).  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimal compensable rating for 
the joint.  38 C.F.R. § 4.59 (1999).

The RO has evaluated the veteran's low back disability as 
being 10 percent disabling pursuant to Diagnostic Code 5292 
which provides rating criteria for limitation of motion of 
the lumbar spine.  DC 5292 provides a 10 percent disability 
evaluation for slight limitation of motion, a 20 percent 
evaluation for moderate limitation of motion, and a 40 
percent evaluation for severe limitation of motion. 

The veteran's service medical records are negative for 
complaints of or diagnosis of a low back disorder.  Post-
service VA outpatient treatment records dated March 1997 to 
July 1997 are of record.  Records from March 1997, show that 
the veteran had complaints of back pain, with negative 
tenderness and no neurological deficits.  The diagnosis was 
arthralgia of the mid-thoracic spine.  In April 1997, it was 
noted that the veteran had increased spinal discomfort and 
increased muscle mass of the spine due to his leg 
discrepancy. 

In July 1997, the veteran was afforded a VA examination.  The 
veteran reported low back pain, which he indicated had been 
attributed to residuals of his short right leg.  He stated 
that he was unable to stand or sit for more than one hour 
before experiencing back pain.  Objectively, the veteran had 
a slightly stooped posture.  The veteran's range of motion 
was as follows: backward extension from 0 to 20 degrees, 
right and left lateral flexion from 0 to 35 degrees, right 
and left lateral rotation from 0 to 35 degrees, and forward 
flexion from 0 to 90 degrees.  The veteran indicated that he 
had pain in the lumbosacral area.  He stood with a marked 
pelvic tilt up on the left.  X-rays of the lumbosacral area 
taken in July 1997 revealed minimal disk space narrowing at 
L4-5 without other acute abnormality.  The veteran was 
diagnosed with status post fracture of the right tibia and 
fibula with one inch shortening and resultant internal 
rotation of the foot and poor gait mechanics resulting in low 
back pain and a pelvic tilt up on the left.  Based on this 
evidence the RO granted service connection for the veteran's 
back disability as secondary to his service connected right 
lower extremity. 

During a September 1998 video conference hearing conducted by 
the undersigned, the veteran's representative contended that 
the shortening of the veteran's right lower extremity caused 
an extreme pelvic tilt which in turn caused the veteran to 
experience extreme muscle spasms and limitation of motion of 
the low back.  The veteran testified that he experiences back 
spasms three times per week.  The veteran indicated that he 
takes Ibuprofen to reduce his pain, but stated that the 
Ibuprofen does not help with his back spasms.  The veteran 
further testified that risers had been prescribed for him in 
order to help with balance due to his shortened leg and to 
alleviate his back pain.  However, he indicated that the 
risers did not alleviate his back pain.  The veteran further 
testified that his back pain causes him to experience 
limitation of motion, and pain with movement.  He indicated 
that he experiences the most pain when he bends forward and 
turns from side to side.  The veteran testified that he was 
employed as a welder fabricator and that his job requires 
constant movement.

In August 1999, following the Board's remand, the veteran was 
afforded a comprehensive VA spinal examination.  The veteran 
reported having daily discomfort and described his pain as an 
ache on the right side, down low, above his pelvis.  He 
stated that his pain is localized to his back without 
radiation into his hip or between his shoulders.  The 
examiner noted that the veteran's pain was chronic in that he 
experiences some degree of pain daily.  The veteran denied 
having any flares or weakness.  Stiffness in the back was 
noted, but it was also indicated that the veteran did not 
have any excess fatigue in his back or lack of endurance.  
The veteran denied using a cane or braces and indicated that 
the use of a lift in his right shoe added to his low back 
discomfort.  It was noted that for functional purposes he was 
able to do his job.  Physical examination revealed that the 
veteran was able to fully forward bend to approximately 80 
degrees without discomfort when taking off his shoes.  The 
veteran was able to step up about 3 inches onto the weight 
scale, step down from the weight scale and stand on his 
tiptoes without evincing any degree of weakness or 
discomfort.  The veteran's back was well formed with normal 
lumbar lordosis and there was no tenderness over the 
vertebral column.  The veteran was well muscled and no spasms 
were seen or elicited during the examination.  Palpation 
produced some tenseness in the right paralumbar area and 
above the level of the ileum.  There was minimal tenderness 
on palpation.  The veteran had forward flexion from 0 to 80 
degrees, with tightening discomfort in the low back evinced 
after 40 degrees.  He had backward extension from 0 to 30 
degrees with no discomfort, right lateral flexion from 0 to 
40 degrees, left lateral flexion from 0 to 30 degrees, 
rotation of the lumbar spine to the right from 0 to 25 
degrees, and rotation of the lumbar spine to the left from 0 
to 15 degrees.  The examiner noted that the veteran had pain 
to the left due to stretching of the right paralumbar region 
when rotating.  Goldthwait's sign was negative and the 
veteran evinced no pain with rotation of the hips.  The 
examiner indicated that the veteran retained good reflexes, 
was well coordinated and there was no evidence of weakness or 
muscle spasms during the aforementioned maneuvers.  However, 
the examiner did note that there was objective evidence of 
pain on motion when the veteran was asked to stretch the 
muscles of the right lower paralumbar region.  

The examiner indicated that the average lumbar range of 
motion for the spine is forward flexion to 90 or 95 degrees, 
backward extension to 30 or 35 degrees, lateral flexion to 40 
degrees and rotation to 35 degrees.  It was the examiner's 
opinion that the veteran's current back symptomatology is the 
result of his postural strain caused by the disparity in his 
lower extremity and his gait.  X-rays of the lumbar spine 
were reported to be negative.  The diagnosis was postural 
lumbar strain.  
 
In this case, the veteran has contended that he is entitled 
to a higher initial rating for his back disability.  In 
response to assertions he advanced during his personal 
hearing, the case was remanded to the RO for further 
development of the record, including a detailed physical 
examination.  The Board has carefully considered his 
assertions and all the evidence of record in determining the 
appropriate initial evaluation to be assigned for his back 
disability.  

A review of the evidence reveals that the veteran has not 
been shown to have any more than slight limitation of motion 
of the back since the grant of service connection.  On VA 
examination in August 1999, the veteran's back was described 
as well formed with no spasms seen or elicited and there was 
no asymmetry.  While palpation elicited some tenderness it 
was described as minimal.  It was reported that the veteran 
retained good reflexes and evinced no weakness during the 
maneuvers of his spine.  While he did display objective signs 
of pain on motion, the actual limitation of motion described 
on examination was not more than slight.  Indeed, the 
evidence does not reflect that a rating higher than 10 
percent is warranted for any part of his initial rating.  
Using the parameters for the average lumbar range of motion 
set forth by the VA examiner in the August 1999 examination 
report, the veteran lacked full forward flexion by 10 to 15 
degrees; he lacked full backward extension by 0 to 5 degrees; 
he had full lateral flexion to the right; he lacked full 
lateral flexion to the left by 10 degrees; he lacked full 
lumbar rotation to the right by 10 degrees, and he lacked 
full lumbar rotation to the left by 20 degrees.  These 
objective findings show that the veteran has no more than 
slight limitation of motion of the lumbar spine and that he 
is not entitled to an initial disability evaluation in excess 
of the currently assigned 10 percent. 

Further, while there is evidence of pain on motion as shown 
by the examiner's comment that there was objective evidence 
of pain on motion when the veteran was asked to stretch the 
muscles of the right lower paralumbar region, there is no 
clinical evidence that there is such additional functional 
loss due to pain (or fatigue, weakness or incoordination) so 
as to meet the criteria for an initial rating in excess of 
the current 10 percent for loss of motion. 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In evaluating the veteran's back disability, the Board is 
obligated to consider other potentially applicable rating 
codes.  In doing so, the Board has considered the rating 
criteria provided for rating lumbosacral strain, Diagnostic 
Code 5295.  Under this criteria, where severe; with listing 
of whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion a 40 percent 
rating will be assigned.  With muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position a 20 percent rating will be assigned.  With 
characteristic pain on motion a 10 percent rating is for 
application.  In this case, as discussed above, the veteran's 
back disability is not shown to result in muscle spasm or 
loss of lateral spine motion.  On the basis of the objective 
evidence, and in the absence of arthritis or neurological 
findings, the veteran is most appropriately rated under 
Diagnostic Code 5292 for limitation of motion.  We conclude 
that the preponderance of the evidence is against an initial 
rating in excess of 10 percent.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  In the 
instant case, however, there has been no showing that the 
disabilities under consideration have independently caused 
marked interference with employment, necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards.  Under these circumstances, the Board determines 
that the criteria for referral for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell, 9 Vet. App. at 239; Shipwash v. Brown, 8 Vet. 
App. at 227.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim for an initial rating in excess of 10 percent 
for the veteran's back disability is denied.  See 38 U.S.C.A. 
§ 5107(b) (1999); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Should the veteran's disability picture change, he 
may apply at any time for an increase in his assigned 
disability rating.  See 38 C.F.R. § 4.1.  At present, 
however, the Board finds no basis upon which to grant an 
initial increased rating for the veteran' s back disability.


ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for a low back disability is denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

